Order entered September 3, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00270-CR

                           MACK MCKINLEY WARD, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F12-63580-Y

                                           ORDER
       The Court REINSTATES the appeal.

       On August 12, 2014, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel; (3)

counsel timely requested preparation of the reporter’s record; (4) court reporter Sharon

Hazlewood explained the delay in filing the record was due to her workload; and (5) Ms.

Hazlewood stated the record could be prepared within ten days of the August 25, 2014 findings.

       We ORDER Sharon Hazlewood, official court reporter of the Criminal District Court

No. 7, to file the complete reporter’s record, including exhibits, within TEN DAYS of the date of

this order. No further extensions will be granted. If the record is not filed within the time
specified, the Court will order that Sharon Hazlewood not sit as a court reporter until the

complete record is filed in this appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

official court reporter, Criminal District Court No. 7; and to counsel for all parties.


                                                       /s/     DAVID EVANS
                                                               JUSTICE